REYNOLDS, P. J.
In this case the only record before us is the judgment following the verdict of the jury,' assessing a fine of $1200 against the defendant for .selling intoxicating liquors in Wayne county on four different occasions. The certificate of the clerk sets out that after the rendition of the judgment, and on August 17, 1908, defendant filed an affidavit for appeal and that the appeal was granted. No abstract of the record is on file. Nothing in the record before us shows that a supersedeas was asked or awarded. It is the duty of appellant in such case to file a full transcript of the record or an abstract thereof. [State v. Caldwell et al., 21 Mo. App. 645.] As he has not done so in this case, there is nothing before us but such of the record as is above recited. Finding no error in that, the judgment of the circuit court is affirmed.
All concur.